Citation Nr: 0611966	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1973.  He died in August 1999, and the appellant is 
his widow.  

This case comes before the Board of Veterans'  Appeals 
(Board) from a January 2003 RO decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claims in order to establish eligibility for 
dependency and indemnity compensation (DIC), and which also 
denied a claim for dependents' educational assistance under 
38 U.S.C. Chapter 35.  In February 2006, the appellant 
testified at a Travel Board hearing.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the appellant in developing 
evidence pertinent to her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Thus, the appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
her part.   


REMAND

The appellant seeks service connection for the cause of the 
veteran's death. 

The appellant contends that the veteran, who served in the 
United States Navy, was on shore in Vietnam for a limited 
period of time and that this allows the veteran the 
presumption of service connection for diabetes based on 
herbicide exposure.  It is then contended that the diabetes 
caused or contributed to the heart condition, leading to his 
death.  She has supplied a medial opinion dated November 2001 
and some factual evidence in support of this claim.

The veteran's death certificate shows that the immediate 
cause of his death in August 1999 was acute cardiopulmonary 
arrest, due to or as a consequence of severe coronary artery 
disease.  The death certificate further indicates that an 
autopsy was not performed, and that at the time of his death 
the veteran was an inpatient at St. Vincent's Medical Center 
in Jacksonville, Florida. 
 
At the time of the veteran's death, he was not service-
connected for any disability.

The Board notes that upon review of the claims file, the 
appellant has identified medical treatment records pertaining 
to the veteran which do not appear to have been associated 
with the claims file.  Specifically, she has indicated that 
he received treatment at St. Vincent's Medical Center, Shands 
Hospital, and a Naval Hospital in Jacksonville, Florida.  
Very few outpatient treatment records are currently in the 
file, and there are no medical records in the file subsequent 
to 1989.  Prior to further adjudication of the claim, an 
attempt should be made to obtain all outstanding treatment 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002).

Additionally, there are no terminal hospital records from St. 
Vincent's Medical Center for the time period immediately 
preceding the veteran's death on August 31, 1999.  It does 
not appear that the RO has attempted to obtain these records, 
and such should be accomplished as part of the VA's duty to 
assist the appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claim and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following actions:   

1.  The RO should contact the appellant 
and request that she provide information 
as to all treatment of the veteran after 
his separation from service, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information the RO should 
obtain any records not already associated 
with the claims folder, to specifically 
include, but not limited to, treatment 
records from St. Vincent's Medical 
Center, Shands Hospital, and a Naval 
Hospital in Jacksonville, Florida.

2.  The RO should obtain copies of the 
veteran's terminal hospital records from 
St. Vincent's Medical Center in 
Jacksonville, Florida, covering the 
period from the date of last admission 
until his death on August 31, 1999.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the September 2003 
statement of the case.


4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





